Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 9/26/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/26/2022.  In particular, claim 1 has been amended to require barium sulfate, and claim 14 has been amended to necessitate a claim objection.  Thus, the following action is properly made final.

Claim Objections
Claim 14 is objected to because in line 24, the “the” before “aliphatic” should be deleted and moved before “substituted” at the start of line 24.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0152232) in view of Li (CN 109181622, machine translation).
With respect to claims 1 and 2, Ju discloses a polyimide film comprising silica particles with OH groups which is transparent (abstract).  The exemplified polyimide is derived from 0.2 mol TFDB (bis trifluoromethyl benzidine), 0.06 mol 6FDA (2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride), and 0.04 mol BPDA (biphenyltetracarboxylic dianhydride) (paragraphs 0046, 0048, 0076) which provides for the polyimide of instant claim 14, when Formula A is from BPDA and Formula B is from 6FDA.
Ju discloses that in addition to the silica having OH groups a filler such as titanium oxide, silica, carbon nanotubes, alumina, “etc” may be further added, however, it fails to disclose the addition of a filler comprising barium sulfate.
Li discloses a polyimide insulating material (abstract), wherein the polyimide is derived from 6FDA and BPDA (like Ju) (Example 1) and teaches that suitable fillers include silicon powder, glass beads, titanium dioxide, aluminum oxide, and barium sulfate (6th page of machine translation, lines 5-7).
Given that both Ju and Li are drawn to polyimide films derived from the same polymerizable materials and further given that Li discloses that a suitable filler includes barium sulfate, it would have been obvious to one of ordinary skill in the art to utilize barium sulfate in the polyimide film of Ju.  Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).
Ju does not explicitly disclose luminance values at angles 0°C, 50°C, or 60°C normal to a light source, however, Ju discloses that the film is transparent and that the exemplified polyimide of Ju reads on applicant’s own claimed and preferred polyimide.  Because a material’s properties are dependent on the material itself, one of ordinary skill in the art would have expected that the film of Ju exhibit these properties.
Therefore, it would have been obvious to one of ordinary skill in the art to prepare a polyimide film having the claimed luminance properties.
	With respect to claim 5, the exemplified filler is a silica having OH groups having particle size of 100 nm (paragraph 0075).
With respect to claim 6, the exemplified amount of silica particles is 0.03 g per 100 g of polyimide (paragraph 0079), which provides for an amount of silica of 300 ppm.
With respect to claim 7, Ju discloses that the polyimide of the invention has haze of 2.0 or less, optical transmittance of 88% or more at wavelength of 550 nm, and yellow index of 7 or less (paragraph 0073).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0152232) in view of Li (CN 109181622, machine translation).
With respect to claims 3 and 4, the discussion with respect to Ju and Li in paragraph 6 above is incorporated here by reference.
Ju discloses a film that comprises amorphous silica particles and teaches that that it is easy to manifest surface characteristics (paragraph 0041).  The exemplified filler is silica having particle size of 100 nm (paragraph 0075).
Ju fails to disclose glossiness and in-plane retardation like claimed.
Even so, such properties can be adjusted and are dependent on the polymer (refractive index) and silica (surface roughness) used to prepare the film.
Because Ju discloses a polyimide film comprising a polyimide that reads on applicant’s claimed and preferred polyamide-based resin, it would have been obvious to one of ordinary skill in the art to prepare a film having glossy surface and in-plane retardation properties like claimed.

Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2015/0152232)
It is noted that original claim 15 (now incorporated into independent claim 9 along with original claim 16) was inadvertently left out of the statement of the rejection in the last Office action.  It is clear that claim 15 was intended to be rejected because claims dependent on claim 15 were rejected over Ju.
With respect to claims 9-14, Ju discloses a polyimide film comprising silica particles having OH groups (which read on the matting agent) is transparent (abstract).  The exemplified polyimide is derived from 0.2 mol TFDB (bis trifluoromethyl benzidine), 0.06 mol 6FDA (2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane dianhydride), and 0.04 mol BPDA (biphenyltetracarboxylic dianhydride) (paragraphs 0046, 0048, 0076) which provides for the polyimide of instant claim 14, when Formula A is from BPDA and Formula B is from 6FDA.  While Ju does not explicitly disclose that the silica having OH groups is a matting agent, it inherently functions as a matting agent because it is one of the named matting agents in claim 9.
Ju does not explicitly disclose the gloss properties of the polyamide-based film.
Even so, such gloss properties can be adjusted and are dependent on the refractive index of the polymer used to prepare the film.
Because Ju discloses a polyimide film comprising a polyimide that reads on applicant’s claimed and preferred polyamide-based resin, it would have been obvious to one of ordinary skill in the art to prepare a film having claimed glossiness properties.
With respect to claim 17, the exemplified filler is silica having particle size of 100 nm (paragraph 0075).
The surface roughness is determined by the size of the silica.  Because the exemplified silica is 100 nm, not more than half of the diameter of silica would be expected to be at the surface and be embedded.  
Therefore, it would have been obvious to one of ordinary skill in the art to have a surface roughness that is less than 0.05 μm (i.e., half of 100 nm)
Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Ju does not disclose a matting agent of independent claim 9.
	It is the examiner’s position that Ju’s silica with OH groups read on claimed matting agent which include silica.  While Ju does not explicitly disclose that the silica having OH group is a matting agent, it inherently functions as a matting agent because it one of the named matting agents in claim 9.

Applicant argues that Examples 1a and 2a of the instant application show that the claimed invention exhibits excellent optical properties, i.e., transmittance, haze, and yellow index.
	Ju discloses that the polyimide of the invention has haze of 2.0 or less, optical transmittance of 88% or more at wavelength of 550 nm, and yellow index of 7 or less (paragraph 0073).  Therefore, the excellent optical properties are expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn